 LABORERS LOCAL 223 (TURNER CONSTRUCTION)Laborers Local 223, Laborers International Union ofNorth America,AFL-CIO and MassachusettsLaborers District Council of the Laborers Inter-nationalUnion of North America,AFL-CIO(TurnerConstructionCompany)andUnitedBrotherhood of Carpenters and Joiners ofAmerica, Local 33andAssociated General Con-tractors ofMassachusetts,Inc.Cases 1-CD-737-1 and 1-CD-737-231 October 1985DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONCharges in this Section 10(k) proceeding werefiled on 26 November and 11 December 1984 bythe Associated General Contractors of Massachu-setts, Inc. (AGC) alleging that the MassachusettsLaborers District Counsel, Laborers Local 223, La-borers InternationalUnion of North America,AFL-CIO (Local 223) and the United Brother-hood of Carpenters and Joiners of America, Local33 (Local 33) violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing TurnerConstruction Co. (Turner) to assign certain workto employees represented by the above Unions.The hearing was held 16 August 1985 before Hear-ing Officer John T. Downs. AGC and Local 33each, filed posthearing briefs with the Board.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-i rigs.1.JURISDICTIONAGC is an association representing employersengaged in the construction and related industries.Turner Construction Company, an AGC member,isa New York corporation engaged as a generalcontractor in the construction industry. Turner an-nually receives at itsMassachusetts constructionsitesmaterial valued in excess of $50,000 from out-sideMassachusetts. The parties stipulate, and wefind, that Turner is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat Laborers Local 223 and Carpenters Local 33are labor organizations within the meaning of See-tion 2(5) of the Act.IAll dates refer to 1984unlessotherwise specifiedII.THE DISPUTE99A. Background and Facts of DisputeTurner Construction Company is the generalcontractor for the 140 Federal Street project, inBoston,Massachusetts,which involves the com-plete restoration, both exterior and interior, of a 56-year-old, 24-story building. Turner is a member ofAGC and has authorized AGC to enter into collec-tive-bargaining agreementswith both CarpentersLocal 33 and Laborers Local 223. Turner subcon-tracted the masonry and scaffolding work for theproject toMoliterno Stone Sales, Inc. which, inturn, subcontracted the scaffolding work to MarrScaffolding Company.On 2 October representatives for Turner, Car-penters Local 33, and Laborers Local 223 held aprejob conference to discuss various aspects of the140 Federal Street project. At that time, TurnerConstruction had not made a decision regardingwhether, and to whom, it would subcontract themasonry and scaffolding work. According to theuncontested testimony of Walter F. Heyde, the jobsuperintendent forTurner,Local 33 BusinessAgent Bob Marshall claimed at the conference thatthe scaffolding erection work should be assigned toemployees represented by Local 33. Marshall fur-ther stated that if the Laborers erected the scaf-folding,Local 33 would picket the 140 FederalStreet project as well as cause trouble on everyother Turner job under the jurisdiction of Local33.Marshall then left the prejob conference, al-though the conference was not over, because of an-other appointment. Pat Walsh, the business agentfor Laborers Local 223, claimed the work for theLaborers as well.On 5 October AGC scheduled a meeting ofTurner, Local 33, and Local 223 representatives todetermine whether the dispute could be resolved.The dispute, however, was not resolved. Conse-quently,Local 33 indicated it would pursue thematter through arbitration.On 18 October Heyde contacted Ed Thompson,a business representative of Local 33, and requesteda steward for work on 22 October. Thompson re-plied that he would not send a steward until Local33met again with Turner to complete the prejobconference. The parties scheduled a meeting for 22October, but the meeting was canceled by Local33.On 22 October Heyde sent a telegram to Local33 requesting workers on the jobsite. Local 33,however, refused to dispatch the workers. On 19November Marshall went to the jobsite and wasagain requested to supply employees to the job.Marshall responded, "Not this year, maybe 1985."277 NLRB No. 13 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn 23 November Turner's representatives metwith representatives of Local 33. Local 33 againasserted that it was entitled to the scaffolding erec-tionwork and requested reimbursement for allwork done by the Laborers on the scaffoldingerection, prior to that date. On that same date,Turner's representativesmet with representativesof Local 223 who informed Turner that they un-derstood the scaffolding work might be reassigned.Local 223 stated that if the reassignment weremade, Local 223 would strike. Heyde responded bystating that the work was not under Turner's direc-tion and therefore Turner had no authorization toreassign the work.On 26 November Local 33 dispatched employeesto the 140 Federal Street project. Local 33, howev-er, is pursuing a contractual claim against Turnerbefore the American Arbitration Association alleg-ing that Turner violated its agreement with Local33 by including in its contract with MoliternoStone Sales, Inc. the erection and dismantling ofscaffolding over 14 feet.B.Work in DisputeThe disputed work involves the erection,mainte-nance, and dismantling of pipe scaffolding at the140 Federal Street, Boston, Massachusetts project.C. Contentions of the PartiesLocal 33 contends that there is no reasonablecause to believe that it has violated Section8(b)(4)(D) and that, therefore, the dispute is notproperly before the Board and the notice of hear-ing should be quashed. Local 33 further contendsthat there is no clear showing that it threatened,coerced, or restrained Turner with an object offorcing Turner to assign the scaffolding erectionwork to employees represented by it. In thisregard,Local 33 asserts that its refusal to sendworkers to the 140 Federal Street project wasbased solely on the alleged failure to complete aprejob conference. Local 33 "concedes," based ona prior determination of dispute by the Board, thatin the event that the Board finds the dispute prop-erly before it, the work will be awarded to em-ployees represented by Local 223.AGC and Laborers Local 223 contend thatLocal 33 violated Section 8(b)(4)(D), that the dis-pute is properly before the Board, and that thework should be assigned to employees representedby Local 223. They further contend that becausethis is a longstanding dispute between the Carpen-ters and the Laborers, the Board should issue abroad order covering the geographic areas encom-passed in the Boston District Council of Carpen-ters' agreement with AGC.D. Applicability of the StatuteIn a 10(k) proceeding, it is necessary to deter-mine whether there is reasonable cause to believethat a violation of Section 8(b)(4)(D) of the Acthas occurred. In the instant case, in view of Local33'scontentions, this requires a finding as towhether there is reasonable cause for believing thatLocal 33 was claiming the work in question and, ifso,whether it was using proscribed means to en-force its claim.Although Turner Construction Co. did not sub-contract themasonry and scaffolding erectionwork to Moliterno Stone Sales, Inc. until 23 Octo-ber, it is clear from the record that a dispute overwho should perform the scaffolding erection workexisted as early as 2 October. On that day, at aprejob conference involving representatives forTurner,Local 33, and Local 223, both Unionsclaimed the right to do the scaffolding erectionwork.As noted above, Local 33 threatened to picketthe 140 Federal Street project site and cause trou-ble on every other Turner Construction site withinits jurisdiction.Furthermore, Local 33 refused tosend workers to the worksite after being requestedto do so on 18 and 22 October and 19 November.In addition,LaborersLocal 223 threatened tostrike if the disputed work were reassigned to em-ployees represented by Carpenters Local 33.It is undisputed that there is no agreed-uponmethod for voluntary resolution of the dispute. Wetherefore find reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred andthat there exists no agreed-upon method for volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat the dispute is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).Because Local 33 conceded that if the dispute isproperly before the Board, the work would beawarded by the Board to employees represented by LABORERS LOCAL 223 (TURNER CONSTRUCTION)Local 223,2 Local 33 did not present any evidenceat the hearing regardingthe meritsof the dispute.Consequently, only AGC presented evidence at thehearing. In addition, we have considered evidencepresented inAnastasi Bros.,supra, which, by stipu-lation of all parties, has been incorporated into therecord of the present case.The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsThere is no evidence that the Board has certifiedeither Local 33 or Local 223 as the collective-bar-gaining representative for any of the employees in-volved herein.Local 223'sagreementwith AGC, to which thegeneral contractor (Turner Construction Co.) andthe masonry and scaffolding subcontractors (Moli-ternoStone Sales, Inc. and Marr Scaffolding Co.)are signatory, specifically refers to the scaffoldingwork under the Laborers' "Jurisdictional Claims"(C.P. Exh. 2, app. A., p. 24):Erection, planking and removal of all scaffoldsfor lathers, plasterers, bricklayers, masons andotherconstruction trades crafts.Building,planking or installation and removal of allstaging, swinging and hanging scaffolds, in-cluding maintenance thereof.Local 33's agreement with the AGC, to whichTurner, but not Moliterno Stone Sales or MarrScaffolding, is signatory, also refers to scaffoldingwork under the Carpenters' claim of jurisdiction(C.P.Exh. 1, art. I, pp. 2-3). The Carpenters'agreement, however, also expressly bestows on thecontractor the responsibility for making the specificassignments:The Contractor . . . shall make a specificassignmentof the work which is included inhis contract. For instance, if contractor A sub-contracts certain work to contractor B, thencontractor B shall have the responsibility formaking the specificassignmentfor the workincluded in his contract. If contractor B inturn shall subcontract certain work to contrac-tor C, then contractor C shall have the respon-sibility formaking the specific assignment forthe work included in his contract. [C.P. Exh.1, art. III, pp. 6-7.]2These Unions brought a similar dispute before the Board inLaborersLocal 223 (Anastas, Bros.),272NLRB 860 (1984). In that case,the Boardawarded the disputed work, the erection of pipe scaffolding,to employ-ees represented by LaborersLocal 223101If this section of the agreement is applied to the in-stant case, one reasonably may interpret the sectionas placing the responsibility of awarding the scaf-foldingwork on the scaffolding subcontractor("Contractor A" would be the general contractor,Turner Construction Co., while "Contractor B"would be the masonry subcontractor, Moliterno,and "Contractor C" would be the scaffolding sub-contractor,Marr Scaffolding Co.). Further, asnoted above, the masonry and scaffolding subcon-tractors are not signatory to Local 33's agreementwithAGC. Consequently,Moliterno andMarrwere under no contractual obligation to award thedisputed work to employees represented by Local33.Because Local 223 has a collective-bargainingagreement with Marr Scaffolding Co., which pro-vides that the scaffolding work is under the juris-diction of Laborers, and because Local 33 has nosuch agreement with Marr, we find that this factorfavors an award of the disputed work to the em-ployees represented by Laborers Local 223.2.The Employers' preferences and pastpracticesMarr Scaffolding has assigned scaffolding workat various jobsites to employees represented by La-borers Local 223. The company employsa specialcrew of laborers trained to erect the type of scaf-folding used at the 140 Federal Street project. Theassigment is consistent with longstanding practiceofMarr Scaffolding and, therefore, this factorfavors an award to employees represented by La-borers Local 223.3.Area and industry practiceThe evidence shows that the consistent practiceof masonry and scaffolding contractors in the Mas-sachusetts area has been toassignthework oferecting and dismantling scaffolding to employeesrepresented by Laborers. Testimony presented atthe hearing inAnastasi Bros.,supra, and incorporat-ed into the record in the instant case shows that itis standard practice for laborers to erect pipe scaf-folding in the Boston area.4.Economy and efficiency of operationsEvidence presented at the hearing inAnastasiBros.,supra, indicates that in addition to the erec-tion and dismantling of pipe scaffolding, laborersperform other tasks involving masonry construc-tion.These other tasks consist of (1) manually un-loadingvariousmaterials involved inmasonrywork such as cement, lime, and tools; (2) carryingthese materials to a stockpile area; (3) mixing themortar to be used in the masonry work; (4) tending 102DECISIONSOF NATIONALLABOR RELATIONS BOARDthe bricklayers who actually install the masonrywork; (5) cleaning up the masonry areas; and (6)removing construction materials from the construc-tion site.3 If the disputed work were assigned toemployees represented by Carpenters Local 33, thesame number of laborers would still be necessaryto complete the other tasks. The considerations ofeconomy and efficiency thus favor an award of thework in dispute to employees represented by La-borers Local 223.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by LaborersLocal 223 are entitled to perform the work in dis-pute.We reach this conclusion relying on the col-lective-bargaining agreement between the variouscontractors and Local 223, the Employer's prefer-ences and past practices, area practice, and econo-my and efficiency of operations. In making this de-termination, we are awarding the work to employ-ees represented by Laborers Local 223, not to thatUnion or its members.Scope of AwardAGC requests that the Boardissue abroad workaward covering the geographic areas encompassedby the Boston District Council of Carpenters'agreement with AGC. AGC contends that such anaward is necessary in order to avoid repetition ofsimilar jurisdictional claims and attendant workstoppages at construction, sites within this area. Inthis regard, AGC refers, inter alia, to the Board'sdecisions inAnastasi Bros.which awardedsimilarwork to employees represented by Laborers ratherthan employees represented by Carpenters.In circumstances where there is an indicationthat the dispute is likely to recur, the Board'spolicy is to issue an award sufficiently broad to en-compass the geographical area in which an em-ployer does business and the jurisdiction of thecompeting unions coincide.4sThe parties did not specifically address economy and efficiency ofoperations at the hearingDuring the course of testimony, however, itwas stated that employees of Marr Scaffolding Co represented by Labor-erswere involved in delivering and stockpiling scaffolding at the 140Federal Streetsite,but werenot assistingthe bricklayers4 SeeLaborers Local 146 (Modern Acoustics),267 NLRB 1123 (1983)We conclude that Local 33's threat to causetrouble on every other Turner job under the juris-diction of Local 33 indicates that the dispute mayrecur on a Turner Construction site. Such a threat,coupled with the fact that Local 33 was recentlyinvolved ina similardispute before the Board,An-astasi Bros.,supra, justifies a broad award.Accordingly, and based on all of the above andthe record as a whole, our determination in thiscase applies to all similar disputes concerning workat sites in which Turner Construction operates inwhich the geographical jurisdictions of the UnitedBrotherhood of Carpenters and Joiners of AmericaLocal 33 and Laborers Local 223, Laborers Inter-national Union of North America, AFL-CIO, coin-cide.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees represented by Laborers Local223, LaborersInternationalUnion of North Amer-ica,AFL-CIO are entitled to perform the work oferectingand dismantlingpipe scaffolding at the 140Federal Street project in Boston,Massachusetts,and at any other Turner Construction Co. projectwherever the jurisdictions of the United Brother-hood of Carpenters and Joiners of America Local33 and Laborers Local 223, LaborersInternationalUnion of North America, AFL-CIO coincide.2.United Brotherhood of Carpenters and Joinersof America, Local 33 is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceMarr Scaffolding Co., MoliternoStone Sales, Inc.,and Turner Construction Co. to assign the workdescribed in paragraph 1, above, to employees rep-resented by it.3.Within 10 days from this date, United Brother-hood of Carpenters and Joiners of America, Local33, shall notify the Regional Director for Region 1inwritingwhether it will refrain from forcingTurner Construction Co., by means proscribed bySection 8(b)(4)(D),to assignthe disputed work in amanner inconsistent with thisdetermination.